Title: Thomas Jefferson to John F. Dumoulin, 7 May 1816
From: Jefferson, Thomas
To: Dumoulin, John Franklin


          
            Sir
             Monticello May. 7. 16.
          
          Your favor of Apr. 12. is just recieved, and with it the two copies of your treatise on Naturalization and Allegiance: the one of which has been delivered, as you requested, to Colo Randolph; and for the other be pleased to accept my thanks. from a cursory view, I promise myself great pleasure in reading it, as well from it’s logic as it’s learning.  on these subjects we cannot but think alike; and I permit myself to doubt whether there is a man in the world who thinks otherwise; provided he has thought at all on the subject, has turned
			 inwardly on himself, and ascertained whether he has not there found the same innate feeling of right to live on the outside of an artificial geographical line as he has to live within it: whether he finds there any stronger sentiment of right to use his own faculties at all, than of that to use them in whatever place he can do it to the greatest promotion of his own
			 happiness; whether he feels any obligation to die by disease or famine in one country, rather than go to another where he can live?
          The family accepts with thankfulness the kind expressions of your remembrance of them, and joins me in assuring you that we considered ourselves as the debtors for the visit you did us the favor to make the last autumn, and in assurances of great esteem and respect.
          Th: Jefferson
        